                         UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF TENNESSEE, AT KNOXVILLE


 UNITED STATES OF AMERICA                              )
                Plaintiff,                             )
 V.                                                    )                NO. 3:21CR38
                                                       )
 BENJAMIN A. CARPENTER                                 )
                Defendant.                             )


        MOTION TO CONTINUE TRIAL, ALL OTHER DATES AND DEADLINES


         The Defendant, by and through counsel, moves the Court pursuant to 18 U.S.C. §

 3161(h)(7)(A) and (B) to continue the trial of this matter currently set for July 21, 2020. The

 Defendant requests that the trial date be continued for approximately 60 days from the current

 trial date. He further asks that all other deadlines be extended as well, including the motions

 deadline. In support of this motion, the Defendant respectfully asserts the following:

 1. As the Court is aware the Government has filed a motion for protective order in this matter

     (doc. 17) that has not been resolved. Counsel has not accessed the discovery pending the

     outcome of that motion.

 2. Due to not reviewing the discovery until the pending protective order is addresses, Counsel

     cannot make a determination on pre-trial motions.

 3. Counsel has not been able to complete the investigation into the facts and circumstances of

     this matter and cannot yet fully advise the Defendant of the best possible resolution for his

     case.

 4. Granting a continuance in this case will provide the parties an opportunity to make a full

     resolution of the case against the Defendant; it will serve the ends of justice in that the need




Case 3:21-cr-00038-KAC-DCP Document 23 Filed 04/22/21 Page 1 of 3 PageID #: 138
    for additional time to properly prepare the case outweighs the best interests of the public and

    the Defendant in a speedy trial. 18 U.S.C. § 3161(h)(8)(A) & (B).

 5. The right to a speedy trial has been previously explained to the Defendant, who is in custody,

    and he understands that the period of time between the filing of this motion for continuance

    and a rescheduled court date will be fully excludable for speedy trial purposes.

 6. The government has been made aware of this request.

                                        Respectfully submitted this the 22th day of April, 2021.

                                              FEDERAL DEFENDER SERVICES OF EASTERN
                                              TENNESSEE, INC.

                                      BY:     s/Benjamin G. Sharp
                                              Benjamin G. Sharp
                                              VSB No. 47398
                                              Federal Defender Services
                                              800 S. Gay St.
                                              Suite 2400
                                              Knoxville, TN 37929
                                              COUNSEL FOR DEFENDANT




Case 3:21-cr-00038-KAC-DCP Document 23 Filed 04/22/21 Page 2 of 3 PageID #: 139
                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 22, 2021, a copy of the foregoing Motion for Continuance

 was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic

 filing system to all parties indicated on the electronic filing receipt. All other parties will be

 served by regular U.S. mail. Parties may access this filing through the Court’s electronic filing

 system.

                                                        s/Benjamin G. Sharp




Case 3:21-cr-00038-KAC-DCP Document 23 Filed 04/22/21 Page 3 of 3 PageID #: 140
